Title: To George Washington from Major General Stirling, 11 July 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


        
          Dear Sir
          Morris[town, N.J.] July 11th 1779. Sunday Noon
        
        I left Camp yesterday Morning and am thus far on my way, a little detained by the Rain. I have Just procured the enclosed two papers from Lt Col: Wm Livingston, Rivingstons Account of the Southern Affairs I think is in our favour. Intelligence from Staten Island is that Genl Grant with his detachment is returning to New York. a Sixty Gun Ship and another of their Convoy Already arrived at New York. That the Enemy intend soon to land in Jersey above Hakensack and Sweep the Country down to Amboy & return with their Booty to N. York, this W. L. says he has thro’ a very direct Channel. With the most Sincere & Affectionate wishes for your Excellency’s health & happyness I am your Most Obedient Humble Servant
        
          Stirling,
        
       